Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 5, 7, 9-14, and 17-22 are pending.


Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  claim 12 – line 4, it appears the word “zero” was inadvertently omitted from after “current crossing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (U.S. 2011/0285333).  As to claim 12 as amended, Kobayashi discloses that the spindle motor rotates the magnetic disk based on a motor current which crosses zero towards the end of each 60 degree cycle with these positions being the first positions (paragraph 0020 – lines 2 to 13 and paragraph 0023 – lines 4 to 11).  A waveform of the motor current is distorted when a motor position of the spindle motor is at a second position among the plurality of first positions at a first timing after the magnetic disk starts rotating  - this is true in that towards the end of each cycle of Kobayashi the current is deenergized so that the counter electromotive voltage can be measured (deenergizing is considered to read on distorted), and the waveform of the motor current is distorted at a third position among the plurality of first positions, the third position being different from the second position at second timing subsequent to the first timing – this is again considered met in that because deenergizing happens at the end of each cycle of Kobayashi, the end of one cycle can be considered the second position and the end of a following cycle can be considered a third position different than the second position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al.
Kobayashi does not expressly discuss loading of the magnetic head onto a disk.
Official Notice is given that it was notoriously old and well known before the effective filing date of the claimed invention in the prior art to one of ordinary skill in the art to load a magnetic head onto a magnetic disk once the magnetic disk starts rotating.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Kobayashi utilize a magnetic head loaded onto a magnetic disk once the magnetic disk starts rotating.  The motivation would have been: it was well known to unload a head from a disk to protect the head from damage when reading and/or writing are not occurring.  Heads were loaded after the magnetic disk starts rotating because in the case of the use of a flying head slider, the disk must be rotating for the slider to properly function, and in general, transducing operations do not occur when a magnetic disk is not rotating.
There will be multiple de-energizing cycles during operation of the motor of Kobayashi indicating that after loading of a head, a movement between different positions of the current waveform will occur.
Applicant did not challenge the preceding Taking of Official Notice and as a result the limitation in question is considered Applicant Admitted Prior Art.

Allowable Subject Matter
Claims 1, 5, 7, 9-11, 14, and 17-22 are allowable over the prior art of record.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Monday, July 18, 2022